Opinion issued September 3, 2020




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-20-00116-CV
                             ———————————
    IN RE AAMIR VELJEE, AAMEERALI LAKHANI, CSI LED, LLC, AND
                    CSI FACTORY, INC., Relators



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

       Relators, Aamir Veljee, Aameerali Lakhani, CSI LED, LLC, and CSI Factory,

Inc., seek mandamus relief to compel the trial court to vacate its order compelling

relators to produce bank records.1


1
       The underlying case is Chaunlin Qiao, Individually and Derivitively on Behalf of
       JAA LLC d/b/a Unitech LED, and Shenzhen Zenith Technology Co. Ltd. v. Aamir
       Veljee, Aameerali Lakhani, CSI LED, LLC, and CSI Factory, Inc., cause number
       201922849, pending in the 295th District Court of Harris County, Texas, the
       Honorable Donna Roth presiding.
        We deny the petition and lift the stay. Any pending motions are dismissed as

moot.

                                  PER CURIAM

Panel consists of Justices Kelly, Goodman, and Countiss.




                                          2